Walton, J.
The evidence shows a balance due the plaintiff of $242.21.
Is the defendant liable to pay it ? Undoubtedly.
When a fishing vessel is let to the master on shares, and he mans her, and victuals her, and has the possession and control of her, he is pro hac vice her owner, and liable as such to the seamen for their wages. Thompson v. Snow, 4 Maine, 264. Winsor v. Cutts, 7 Maine, 261. Cutler v. Thurlo, 20 Maine, 213. Sproat v. Donnell, 26 Maine, 185. McLellan v. Reed, 35 Maine, 172. Swanton v. Reed, 35 Maine, 176.
“The same principle must apply to seamen’s wages; they contract with the owner pro hac vice, while the general owner has made no contract with them.” Giles v. Vigoreux, 35 Maine, 300.
*243The owner pro hac vice, is liable to the seamen for their wages “ on a personal implied contract.” Wait v. Gibbs, 4 Pick. 298. Same case, 7 Pick. 146.
Although the amount which a seaman is to receive for his, labor is made to depend upon the amount of fish caught, still, he is not on that account a partner in the enterprise, and need not join any of the crew with him as plaintiffs in an action to recover his share of the proceeds. Baxter v. Rodman, 3 Pick. 435. Grozier v. Atwood, 4 Pick. 234. Bishop v. Shepherd, 23 Pick. 492. Lewis v. Chadbourne, 54 Maine, 484. Bridges v. Sprague, 57 Maine, 543.
And for a full examination of the authorities bearing upon the relative rights and liabilities of the parties where a vessel is run on shares, and for the reasons why the master, who is owner, pro hac vice, is liable, and the general owners not, see Somes v. White, 65 Maine, 542.
These well settled rules of law are decisive of the case before ns. The fishing steamer “ Grace Darling,” was let to the defendant on shares. The evidence satisfies us as matters of fact that he was to man and victual her, and have the possession and control of her. He has sold the fish, collected most of the pay and taken a negotiable note for the balance. Ilis liability to the plaintiff for the balance of his wages is, in the opinion of the court, unquestionable.
Judgment for plaintiff for $242.21, and interest from date of the writ.
Appleton, C. J., Barrows, Virgin, Peters and Libbey, JJ., concurred.